         Case 1:20-cr-00378-LJL Document 50
                                         51 Filed 03/28/21
                                                  03/29/21 Page 1 of 1




                                             March 28, 2021
BY ECF
Honorable Lewis J. Liman                             REQUEST GRANTED.
United States District Judge                         The modifications to cosigners
Southern District of New York                        is approved by the Court.
500 Pearl Street
New York, NY 10007                                     3/29/2021

      Re:    United States v. Herode Chancy,
             20 Cr. 378 (LJL)

Dear Judge Liman:

       On March 18, the Court granted Mr. Chancy’s request to make a brief trip to
Jamaica to participate in his cousin Eric Pamphile’s wedding, upon certain
conditions. Among the conditions was an increased, $500,000 appearance bond “to
be signed by defendant and co-signed by defendant’s mother, his sister, and Michele
Tejada on or before May 3, 2021.” I write to request two modifications regarding
the cosigners for the increased bond:

      First, Mr. Chancy’s mother did not sign the initial bond; rather the current
cosigner (in addition to his sister, Michelene Anderson) is Nicole Chancy, the
mother of his children. I request that Nicole Chancy be permitted to cosign the
increased bond as well.

       Second, it now appears that Ms. Tejada will not be traveling with Mr. Chancy
to the wedding. I therefore request that the groom, Mr. Chancy’s friend and cousin
Eric Pamphile, be substituted in her place. Mr. Pamphile works full time for the
Postal Service as a letter carrier in the Bronx.

       The government has no objection to these cosigner-related modifications,
given the Court’s earlier decision to authorize this trip.

                                             Sincerely,
                                              /s/
                                             Clay H. Kaminsky
                                             Assistant Federal Defender
                                             (212) 417-8749 / (646) 842-2622

CC:   AUSAs Cecilia Vogel and Tara LaMorte
      USPTO Francesca Piperato (by email)
